AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America }
Vv. ) Case No, 2:19-mj-459-GWF
ELI ABRAHAM Charging District: Eastern District of Missouri
Defendant ) Charging District’s Case No. 4:19CR411-RLW/JMB

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: Thomas F. Eagleton — U.S. Courthouse Courtroom No.: 15" Floor

 

111 South Tenth Street, St. Louis, MO 63102-1116
Honorable John Bodenhausen, U.S. Magistrate Judge {Date and Time: July 18, 2019 at 1:30p.m.

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

 

 

 

 

 

 

 

Date: June 14, 2019
nS Zz (/ J Jugee ’s yodture
GEORGE FOLEY, JR., United States Magistrate Judge
Printed name and title
~——.FILED w————— RECEIVED
— ENTERED —___ SERVED ON
COUNSEL/PARTIES OF RECORD
JUN 14 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

BY: DEPUTY

 
